Opinion by
Mb. Justice Potteb,
In the second codicil to the will which is before us for consideration, the testator, after reciting the death of his son Frederick H. DeHaven, proceeded to revoke absolutely the first codicil to his will, and provided as follows:
“ I give, devise and bequeath to my grandson, Frederick Albert DeHaven, son of Frederick H. DeHaven, and to his heirs and assigns forever, all the estate, right, title, interest, property, claim and demand in and to my estate, real, personal and mixed, which in my said will I have given, devised and bequeathed to his father, my said son, Frederick H. DeHaven.”
When the final account of the executor of the testator was filed, it showed a balance in his hands, which was referred to an auditor for distribution. This balance consisted of the proceeds of property which, under the will, constituted part of the residue of the estate.
Before the auditor, the claim was made, on behalf of the executor and certain legatees, that, under the terms of the second codicil, recited above, the bequest to Frederick Albert DeHaven was subject to the same conditions in every respect as to debts and advancements, as were imposed upon the legacy given to *151his father, under the terms of the original will. Upon the other hand it was contended on behalf of the appellee, that this legacy was absolute, and was not subject to the payment of the indebtedness of Frederick H. DeHaven to his father. The conclusion reached by the auditor was, that the testator made no new will, as to the rights of Frederick Albert DeHaven, but that he was, by the second codicil to the will, merely substituted as a legatee, in the place of his father, Frederick H. DeHaven, and as such must take the legacy subject to all the terms and conditions of the bequests as originally made to his father.
The orphans’ court, however, reversed the auditor, and decided that Frederick Albert DeHaven was entitled to the legacy of $2,000, which is in question here, without any deduction on account of the debts of his father, as provided in the original will.
Had there been -no change in the will as originally drawn, there can be no question that the whole of, the estate devised and bequeathed to Frederick H. DeHaven would have been subject to the payment of any debts which he owed the testator at the time of his death. Admittedly, these debts exceeded the amount of the legacy in question. We are clear that the will shows the intention of the testator to treat his children with equality. The codicil must undoubtedly be read as if written into the original instrument, and if this be done, it would subject the gift to the grandson to the same conditions as are imposed upon all other gifts under the same will. We can discover no indication that the testator intended to make an absolute gift to his grandson, or to free the bequest to him from the requirements imposed upon all others. The second codicil merely substitutes the name of the grandson as devisee and legatee in place of the son.' The amount and nature of the bequests to the grandson can be ascertained only by reference to the original will. Whatever was given, devised and bequeathed in the original will to the son, Frederick H. DeHaven, was, by the second codicil, given to the grandson, Frederick Albert DeHaven. By its plain wording, he takes no more and no less than his father would have taken had the terms of the will remained intact. He takes precisely the share that his father would be entitled to if the son had not been substituted as a legatee in his stead; and what that is, is to be ascertained in the *152mode pointed out by the will, for no change whatever in that respect is made by the language of the codicil.
We agree with the learned auditor that this case is to be governed by the reasoning in the opinion of this court in the Appeal of Buehler and Fail-lamb, 100 Pa. 385, and that it was properly applied by him in his original report.
The conclusion therein reached by the auditor, that it was the intention of Jehu DeHaven to substitute Frederick Albert DeHaven to all the provisions of the will that would have governed the legacy to Frederick H. DeHaven, was correct, and should have been confirmed. Frederick Albert DeHaven is not entitled to participate in the distribution, for the reason that his father was indebted to the testator’s estate in a sum largely exceeding the amount of his legacy.
Decree reversed at the cost of the appellee, and it is ordered that the recorded be remitted, with instructions to distribute the fund according.to the original report of the auditor.